Citation Nr: 1737529	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from December 1980 to December 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran requested a hearing before a member of the Board in his September 2013 substantive appeal.  The Veteran was scheduled for a hearing in June 2015, but later withdrew his request in a June 2015 statement indicating he wished to withdraw his appeal altogether.  The hearing request is therefore deemed withdrawn.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran, through his representative, submitted a June 2015 written statement indicating a desire to withdraw the appeal currently pending before the Board. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal have been met.  38 U.S.C. §§ 7105(a), 7108 (2016); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran filed a timely notice of disagreement with the denial of his claim of entitlement to service connection for bilateral hearing loss.  In September 2013, the Veteran perfected an appeal of the issue.  In a written statement received in June 2015, the Veteran stated that he wished to withdraw the appeal currently pending before the Board.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal. 


ORDER

 The appeal is dismissed.




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


